Citation Nr: 0201578	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  00-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether there was clear and unmistakable error in a September 
10, 1997 rating decision that denied service connection for 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran's verified periods of active duty service are 
from March 1974 to March 1978, from November 1981 to November 
1988, and from November 1991 to November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The veteran submitted a notice of disagreement 
in September 2000 and a statement of the case was issued 
later that month.  The veteran perfected his appeal to the 
Board in November 2000.  

In November 2001, the veteran testified at a videoconference 
hearing before the undersigned Member of the Board; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In September 1997, the RO denied service connection for 
depression.  Although notified of this decision in October 
1997, the veteran did not file an appeal.

2.  The veteran has failed to establish that the correct 
facts, as they were then known, were not before the RO in 
September 1997 or that the RO failed to correctly apply the 
extant statutory or regulatory provisions.


CONCLUSIONS OF LAW

1.  The RO's unappealed September 1997 decision denying 
service connection for depression is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The appellant has failed to establish that the September 
1997 rating decision was clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that pursuant to the 
United States Court of Appeals for Veterans Claims (Court's) 
holding in Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc), claims alleging clear and unmistakable error are not 
subject to the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (which, 
among other things, contains revised notification and duty to 
assist requirements).  In reaching this determination, the 
Court indicated the following:

...  While the VCAA is potentially 
applicable to all pending claims, as held 
in Holliday v. Principi, 14 Vet. App. 280 
(2001), and where applicable prudence 
dictates that VA and not the Court decide 
in the first instance what impact the 
VCAA has upon a claim, where the VCAA can 
have no application as a matter of law 
the Court not only may, but must so hold.  
This is such a situation, as CUE [clear 
and unmistakable error] claims are not 
conventional appeals, but rather are 
requests for revision of previous 
decisions.  CUE is fundamentally 
different from any other kind of action 
in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a 
claim for benefits, but rather is 
collaterally attacking a final decision.  
While CUE, when demonstrated, may result 
in reversal or revision of a final 
decision on a claim for benefits, it is 
not by itself a claim for benefits.  
Thus, a "claimant", as defined by 38 
U.S.C. § 5100, cannot encompass a person 
seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. 
§§ 5109A and 7111.  As a consequence, 
VA's duties to notify and assist 
contained in the VCAA are not applicable 
to CUE motions.

Background

In September 1997, the RO denied service connection for 
depression.  The rating board noted that although the veteran 
had been seen by the psychiatry service on two occasions 
while on active duty, there was no evidence of psychosis or 
an active major mood disorder.  Moreover, on service 
separation examination in August 1995, no psychiatric 
abnormalities were found, and on VA examination in March 
1996, the diagnosis was major depression, recovered, and 
alcohol dependency in remission for two years.  Based upon 
the service medical records and the findings on VA 
examination in March 1996, the rating board concluded that 
depression was not incurred in or aggravated by service.

The veteran contends that the September 1997 decision was 
erroneous because he was diagnosed with major depression, 
recovered, within one year of his discharge from service.  It 
is further argued that the treatment for alcohol dependency 
with depression during service supports the presence of a 
depressive disorder during active duty and that the rating 
officials either missed or inappropriately evaluated this 
evidence.

A review of the record reflects that the veteran was notified 
of the decision denying service connection for depression in 
October 1997 and did not appeal it; thus, this decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 20.302, 20.1103.  As such, the 
decision is not subject to reversal or revision unless one of 
the exceptions to finality applies.

Under the provisions of 38 C.F.R. § 3.105(a), clear and 
unmistakable error requiring revision of a prior final rating 
action exists only where it is "undebatable" that "[e]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  A 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior unappealed 
rating decision.  Russell, 3 Vet. App.  314.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....  If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo, 6 Vet. App. at 43-44.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a CUE claim.  See 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The veteran, through his representative, has argued that the 
RO committed error in the September 1997 decision by 
improperly weighing the evidence and that there was an error 
in judgment.  See VA Form 646, Statement of Accredited 
Representative, dated in November 2000.  However, these 
assertions appear to be precisely what the Court, in Luallen, 
held are insufficient to rise to the level of clear and 
unmistakable error.  

Additionally, however, the veteran also has suggested that 
the RO overlooked or did not consider the correct facts in 
the September 1997 decision, and has specifically argued (in 
the September 2000 notice of disagreement) that his service 
separation examination did, indeed, "show depression."  
Assuming, arguendo, that these assertions could, if proved, 
support a finding of clear and unmistakable error, the Board 
will consider these assertions in light of the evidence of 
record.  

As indicated above, at the time of the September 1997 RO 
rating decision, the medical evidence of record, consisting 
of the veteran's service medical records and the report of a 
March 1996 VA examination, reflected that the veteran had 
experienced depression and alcohol dependency during service.  
However, no findings of chronic psychiatric disability were 
noted in connection with his service separation examination.  
The Board notes that the Standard Form 93, Report of Medical 
History, completed in conjunction with the service separation 
examination reflects that the veteran then reported 
complaints of depression.  Further, the report of examination 
indicates that the veteran had reported a long history of 
nervousness/stuttering as a child into adulthood, 
"depression counseling +" history of alcoholism-level III 
with relapse in 1989.  As noted above, however, on clinical 
psychiatric evaluation at separation, the examiner found the 
veteran to be "normal."  Hence, while, arguably, the 
veteran's reported history and the separation examiner's 
recitation of that reported history may be suggestive of a 
depressive disorder during service, the fact that clinical 
evaluation revealed no psychiatric abnormalities at 
separation weighs against a conclusion that any depression 
was then present.  Thus, the Board is unable to find, as 
suggested by the appellant, that the evidence indisputably 
established that the veteran suffered from depression at 
separation from service. 

Significantly, moreover, although the VA examiner in March 
1996 indicated that the veteran had been suffering with 
chronic depression for a number of years, the Board 
emphasizes that the Axis I diagnoses rendered in connection 
with that examination were major depression, recovered, and 
alcohol dependency in remission for two years.  As such, like 
the physician who conducted the service separation 
examination, the March 1996 VA examiner did not identify the 
presence of any current psychiatric disorder, a clear 
prerequisite for a grant of service connection.  In the 
absence of proof that the veteran currently suffered from the 
claimed disability (depression), the claim for service 
connection for depression was not valid.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  As such, the RO 
appropriately denied service connection for depression.  

Thus, the Board must conclude that the appellant has failed 
to establish, "beyond any reasonable dispute," that the RO 
committed error in the September 1997 decision denying 
service connection for depression.  Contrary to the 
appellant's assertions, there simply is no indication of 
record that the RO did not properly consider all evidence 
before it in September 1997, or that it failed to correctly 
apply the appropriate laws and regulations to the veteran's 
claim.  As the record does not demonstrate the presence of 
any error of fact or law that compels the conclusion, to 
which reasonable minds could not differ, that, but for the 
error, the outcome of the claim would be different, CUE has 
not been established.  

For the foregoing reasons, the benefit sought on appeal must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 






ORDER

As the appellant has failed to establish that the September 
1997 rating decision contained clear and unmistakable error, 
the appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

